

113 HR 3872 IH: State Transportation and Infrastructure Financing Innovation Act (STIFIA)
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3872IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Hanna (for himself and Ms. Hahn) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to reauthorize the State infrastructure bank program.1.Short titleThis Act may be cited as the State Transportation and Infrastructure Financing Innovation Act (STIFIA).2.State infrastructure bank programSection 610 of title 23, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1), by striking subparagraph (A) and inserting the following:(A)15 percent of the funds apportioned to the State for each of fiscal years 2013 and 2014 under each of sections 104(b)(1) and 104(b)(2); and;(B)in paragraph (2), by striking 2005 through 2009 and inserting 2013 and 2014;(C)in paragraph (3), by striking 2005 through 2009 and inserting 2013 and 2014; and(D)in paragraph (5), by striking section 133(d)(3) and inserting section 133(d)(4); and(2)in subsection (k), by striking 2005 through 2009 and inserting 2013 and 2014.